PLATT, District Judge
(orally). The merchandise in controversy consists of post cards. Upon the face of the cards appear certain words, printed in different languages, and upon the reverse side appear certain pictorial representations produced by printing, and in addition an ornamentation of feathers. They were classified for duty as feathers manufactured, under paragraph 425, Schedule N, § l. c. 11, Tariff Act July 24, 1897, 30 Stat. 191 (U. S. Comp. St. 1901, p. 1675). The importer set forth various claims in his protest, which upon the argument were limited to the provision contained in paragraph 403, Schedule M, of the act (30 Stat. 189 [U. S. Comp. St. 1901, p. 1673]), for “printed matter.”
If the post cards were imported minus the ornamental feathers, they would without doubt be classifiable as printed matter under paragraph *1022403. The only choice in that case would be between printed matter and the catch-all clause of paragraph 407 (30 Stat. 189 [U. S. Comp. St. 1901, p. 1673]), for manufactures of paper not otherwise provided for. The printing upon the cards is not insignificant and subordinate in character. It is the chief thing, without which, even with the ornamentation, the merchandise would be of no practical value. The ornamentation, rather than the printed matter, appears to be the incidental feature of 'the article.
If an attempt should be made hereafter to introduce valuable merchandise under the guise of “printed matter,” the reversal of the Board herein ought not to be considered as a precedent. I think the merchandise as imported ought to be classified as “printed matter,” under said paragraph 403.
The decision of the Board of Appraisers is therefore reversed.